DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 10, 11, 13, 15, 16, 18-26, 30, 32, 33, 35-44, 46, 48, 49, 51-54, 56-63, 67-69 and 71-74 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a foldable display device wherein the foldable display device has a second side portion having a second sidewall shape substantially different from the first sidewall shape of the first side portion, the foldable display device has a third side portion having a third sidewall shape substantially different from the first and second sidewall shapes of the first and second side portions, the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region, and the second side portion of the foldable display device is located between the first and third side portions of the foldable display device in plan view, in combination with all the other claim limitations; claim 23) a foldable display device wherein the foldable display device has a second side portion having a second sidewall shape substantially different from the first sidewall shape of the first side portion, the foldable display device has a third side portion having a third sidewall shape substantially different from the first and second claim 39) a mobile terminal with a foldable display device, the foldable display device providing an image display from the mobile terminal, wherein the foldable display device has a second side portion having a second sidewall shape substantially different from the first sidewall shape of the first side portion, the foldable display device has a third side portion having a third sidewall shape substantially different from the first and second sidewall shapes of the first and second side portions, the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region, and the second side portion of the foldable display device is located between the first and third side portions of the foldable display device in plan view, in combination with all the other claim limitations; and claim 60) a mobile terminal with a foldable display device, the foldable display device providing an image displayed from the mobile terminal, wherein the foldable display device has a second side portion having a second sidewall shape substantially different from the first sidewall shape of the first side portion, the foldable display device has a third side portion having a third sidewall shape substantially different from the first and second sidewall shapes of the first and second side portions, the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region, and the second side portion of the foldable display device is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RICHARD H KIM/Primary Examiner, Art Unit 2871